       Case 1:20-cr-00015-PKC Document 9 Filed 01/07/20 Page 1 of 5
                    OR\GlNAL
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                      X
UNITED STATES OF AMERICA
                                           INDICTMENT
           - v. -
                                           20 Cr.
 VIRGIL GRIFFITH,

           Defendant.
                                  2()CRIM 615
                                      X


                            COUNT ONE
                    (Conspiracy to Violate the
           International Emergency Economic Powers Act)

     The Grand Jury charges:

     1.    From at least in or about August 2018, up to and

including in or about November 2019, in the Southern District of

New York, the Democratic People's Republic of Korea ("DPRK"),

and elsewhere outside of the jurisdiction of any particular

State or district of the United States, VIRGIL GRIFFITH, the

defendant, and others known and unknown, at least one of whom is

expected to be first brought to and arrested in the Southern

District of New York, knowingly and willfully did combine,

conspire, confederate, and agree together and with each other to

violate licenses, orders,     regulations, and prohibitions in and

issued under the International Emergency Economic Powers Act

 ("IEEPA"), codified at Title 50, United States Code, Sections
          Case 1:20-cr-00015-PKC Document 9 Filed 01/07/20 Page 2 of 5



1701-1706.

     2.       It was a part and an object of the conspiracy that

VIRGIL GRIFFITH, the defendant, and others known and unknown,

would and did provide and cause others to provide services to

the DPRK, without first obtaining the required approval of the

U.S. Treasury Department's Office of Foreign Asset Control

("OFAC"), in violation of 50 U.S.C.            §   1705(a), 31 C.F.R.   §§


510.206(a), 510.212(b), and Executive Orders 13466 and 13722.

     3.       It was further a part and an object of the conspiracy

that VIRGIL GRIFFITH, the defendant, and others known and

unknown, would and did evade and avoid, and attempt to evade and

avoid, the requirements of U.S. law with respect to the

provision of services .to the DPRK, in violation of 50 U.S.C. §

1705(a), 31 C.F.R.      §§   510.212(a)-(b), and Executive Orders 13466

and 13722.

               (Title 50, United States Code, Section 1705;
                    Executive Orders 13466 and 13722;
              Title 18, United States Code, Section 3238.)




                                       2   .
                 Case 1:20-cr-00015-PKC Document 9 Filed 01/07/20 Page 3 of 5
•'




                                    FORFEITURE ALLEGATION

            4.      As a result of committing the offense alleged in Count

     One   of     this    Indictment,      VIRGIL       GRIFFITH,       the    defendant,      shall

     forfeit to the United States, pursuant to Title 18, United States

     Code, Section 981(a) (1) (C) and Title 28 United States Code, Section

     2461, any and all property, real and personal, that constitutes or

     is    derived       from proceeds      traceable       to    the        commission   of     said

     offense,      including but not limited to a sum of money in United

     States currency representing the amount of proceeds traceable to

     the    commission       of   said     offense      that     the    defendant     personally

     obtained.

                                  Substitute Assets Provision

            5.      If any of the above-described forfeitable property, as

     a result of any act or omission of the defendant:

                    a.     cannot     be    located        upon        the    exercise    of      due

                    diligence;

                    b.     has been transferred or sold to, or deposited with,

                    a third person;

                    c.     has    been placed beyond              the    jurisdiction       of    the

                    Court;

                    d.     has been substantially diminished in value; or




                                                    3
       Case 1:20-cr-00015-PKC Document 9 Filed 01/07/20 Page 4 of 5



          e.    has   been   commingled   with   other   property     which

          cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21, United

States Code,   Section    853(p)   and Title 28,    United States Code,

Section 2461(c), to seek forfeiture of any other property of the

defendant up to the value of the above forfeitable property.

            (Title 18, United States Code, Section 981;
          Title 21, United States Code, Section 853; and
           Title 28, United States Code, Section 2461.)




                                          er;~.,; ;&n..c,,,.,
                                        GEOFlfF:: BERMAN
                                        United States Attorney




                                    4
Case 1:20-cr-00015-PKC Document 9 Filed 01/07/20 Page 5 of 5




          Form No. USA-33s-274     (Ed. 9-25-58)



             UNITED STATES DISTRICT COURT
             SOUTHERN DISTRICT OF NEW YORK


               UNITED STATES OF AMERICA

                            V.


                     VIRGIL GRIFFITH

                                         Defendant.


                        INDICTMENT

                          20 Cr.

                  (50 u.s.c. § 1705;
          ~xecutive Orders 13466 and 13722;
                  18 u.s.c. § 3238.)

                  GEOFFREY S. BERMAN
                 United States




   c:so.~ 7✓ iow
        RlQ.J ::c.~,~~. ~ a.&&Druo( ~
         3~ &s\~{. o.s.~-s-~~ ~
